DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 18, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a pressure-measuring device…to measure a pressure applied to the aortic valve annulus…” in claim 1, “a size-measuring device…to measure a dimension of the aortic valve annulus…” in claims 1 & 11, and “locking mechanisms that permit the expanding portions to move away from one another…” in claims 10 & 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-15 & 17-20 is/are rejected under the judicially created doctrine of obviousness-type double patenting as unpatentable over claims 1-18 of U.S. Patent No. 10,231,646. 
It is clear that all the elements of claims 1-15 & 17-20 are to be found in claims 1-18 of the patent. The difference between the claims of the application and the claims of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claims 1-18 of the patent is in effect a "species" of the "generic" invention of claims 1-15 & 17-20. It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-15 & 17-20 are anticipated by claims 1-18 of the patent, it is not patentably distinct therefrom.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 & 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 9, the claim ends without a period and may be incomplete.
In regards to claim 20, the limitation “there” renders the claim indefinite; for example, one cannot be certain what the pronoun “there” is intended to represent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 5-6, 9, 11-13 & 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Arhan et al. (US 4,566,465) (“Arhan” hereinafter).
In regards to claim 1, Arhan discloses an apparatus for measuring an expanded aortic valve annulus of a patient, the apparatus comprising: 
a proximal handle having a shaft (10, 16) extending distally therefrom along a longitudinal axis (see at least figs. 1 & 5; col. 3, lines 4-16); 

    PNG
    media_image1.png
    222
    529
    media_image1.png
    Greyscale

an orifice-expanding device 32 located at or near a distal end of the shaft (10, 16), the orifice-expanding device 32 having a hub (8, 9) mounted to a distal end of the shaft (10, 16) and three arms (5, 6) evenly spaced around the axis connected to the hub (8, 9) and extending therefrom in a distal direction to distal ends of the arms (5, 6), the distal end of each arm being connected to one of three circumferentially-spaced expanding portions (1, 2, 3) having outer surfaces, the expanding portions (1, 2, 3) being configured to move radially outward with respect to each other and each being radially expandable from a first configuration to a second, expanded configuration to cause the outer surfaces to contact and radially expand an aortic valve annulus, wherein expansion of the expanding portions (1, 2, 3) causes the distal ends of the arms (5, 6) to flex outward (see at least figs. 1-2; col. 1, lines 32-47); 
a pressure-measuring device 21 capable of measuring a pressure applied to the aortic valve annulus by the outer surfaces of the expanding portions (1, 2, 3) in the second, expanded configurations (see at least figs. 1 & 3; col. 3, lines 50-58); and 
a size-measuring device 33 that allows a user to measure a dimension of the aortic valve annulus after the annulus has been expanded by the expanding portions (1, 2, 3), wherein the size-measuring device 33 operates independently of and does not require the pressure measured by the pressure measuring device (see at least abstract; figs. 1-2 & 5-6; col. 1, lines 32-47; col. 2, lines 12-25 & 52-68; col. 3, lines 4-16, 21-38 & 43-58).  
In regards to claim 5, Arhan discloses the apparatus of claim 1, wherein the pressure-measuring device 21 comprises one or more strain gauges positioned on one or more arms (5, 6) (see at least figs. 1-3; col. 3, lines 50-58).  
In regards to claim 6, Arhan discloses the apparatus of claim 1, wherein the orifice-expanding device 32 has one or more mechanical linkages 13 within the expanding portions (1, 2, 3) that effect radial expansion of the expanding portions (1, 2, 3) (see at least figs. 1-2; col. 2, lines 52-68).  
In regards to claim 9, Arhan discloses the apparatus of claim 1, wherein the outer surfaces of the expanding portions (1, 2, 3) are shaped to conform to the tri-lobe shape of the aortic valve annulus (see fig. 2).  
In regards to claim 11, Arhan discloses an apparatus for measuring an expanded aortic valve annulus of a patient, the apparatus comprising: 
a proximal handle having a shaft (10, 16) extending distally therefrom along a longitudinal axis (see at least figs. 1 & 5; col. 3, lines 4-16); 

    PNG
    media_image1.png
    222
    529
    media_image1.png
    Greyscale

an orifice-expanding device 32 located at or near a distal end of the shaft (10, 16), the orifice-expanding device 32 having a hub (8, 9) mounted to a distal end of the shaft (10, 16) and a plurality of arms (5, 6) evenly spaced around the axis connected to the hub (8, 9) and extending therefrom in a distal direction to distal ends of the arms (5, 6), the distal end of each arm being connected to one of a plurality of circumferentially-spaced expanding portions (1, 2, 3) having outer surfaces, the expanding portions (1, 2, 3) - 21 -SSHIN-6094US04being configured to move radially outward with respect to each other and each being radially expandable from a first configuration to a second, expanded configuration to cause the outer surfaces to contact and radially expand an aortic valve annulus, wherein expansion of the expanding portions (1, 2, 3) causes the distal ends of the arms (5, 6) to flex outward (see at least figs. 1-2; col. 1, lines 32-47); 
one or more strain gauges positioned on one or more arms (5, 6) configured to measure a strain experienced by the flexed arms (5, 6) and providing a measure of the pressure exerted by the outer surfaces of the expanding portions (1, 2, 3) on the aortic valve annulus in the second, expanded configurations (see at least figs. 1-3; col. 3, lines 50-58); and 
a size-measuring device 33 that allows a user to measure a dimension of the aortic valve annulus after the annulus has been expanded by the expanding portions (1, 2, 3), wherein the size-measuring device 33 operates independently of and does not input from the strain gauges (see at least abstract; figs. 1-2 & 5-6; col. 1, lines 32-47; col. 2, lines 12-25 & 52-68; col. 3, lines 4-16, 21-38 & 43-58).  
In regards to claim 12, Arhan discloses the apparatus of claim 11, wherein the shaft (10, 16) is malleable or flexible (see at least fig. 5; col. 3, lines 4-10).  
In regards to claim 13, Arhan discloses the apparatus of claim 11, wherein the orifice-expanding device 32 has one or more mechanical linkages 13 within the expanding portions (1, 2, 3) that effect radial expansion of the expanding portions (1, 2, 3) (see at least figs. 1-2; col. 2, lines 52-68).  
 	In regards to claim 20, Arhan discloses the apparatus of claim 11, wherein there are three arms (5, 6) and three expanding portions (1, 2, 3), and the outer surfaces of the expanding portions (1, 2, 3) are shaped to conform to the tri-lobe shape of the aortic valve annulus (see at least fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arhan (US 4,566,465) in view of Ovil (US 5,797,930).
Arhan discloses the apparatus of claim 1, that fails to explicitly teach an apparatus wherein the orifice-expanding device includes an inflatable balloon positioned within the expanding portions and configured to force the expanding portions outward and thus circumferentially away from each other. 
However, Ovil teaches that it is known to provide an apparatus wherein the orifice-expanding device includes an inflatable balloon 113 positioned within the expanding portions 101-103 and configured to force them outward and thus circumferentially away from each other (see at least figs. 13-16; col. 6, lines 43-67; col. 7, lines 1-67; col. 8, lines 1-5). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to provide the apparatus of Arhan wherein the orifice-expanding device includes an inflatable balloon positioned within the expanding portions and configured to force them outward and thus circumferentially away from each other as taught by Ovil since such a modification would amount to a simple substitution of one known element (i.e. as taught by Arhan) for another (i.e. as taught by Ovil) to obtain predictable results such as selectively expanding the (measuring) head--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations). 
Claims 7 & 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arhan (US 4,566,465) in view of Rudko et al. (US 2004/0237321).
In regards to claim 7, Arhan discloses the apparatus of claim 1, that fails to explicitly teach an apparatus further including a visual alpha numeric display located on the handle that displays the pressure applied to the aortic valve annulus. However, Rudko teaches that it is known to provide an apparatus further including a visual alpha numeric display 62 located on the handle 52 that displays the pressure applied to the aortic valve annulus (see at least figs. 4-7; par 0033-0034). Therefore, it would have been obvious to one ordinary skill in the art at the time Applicant’s invention was made to provide the apparatus of Arhan further including a visual alpha numeric display located on the handle that displays the pressure applied to the aortic valve annulus as taught by Rudko since such a modification would amount to a simple substitution of one known element (i.e. as taught by Arhan) for another (i.e. as taught by Rudko) to obtain predictable results such as electronically and digitally displaying the size of the annulus --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 15, Arhan discloses the apparatus of claim 1, that fails to explicitly teach an apparatus further including a visual alpha numeric display located on the handle that displays the pressure applied to the aortic valve annulus. However, Rudko teaches that it is known to provide an apparatus further including a visual alpha numeric display 62 located on the handle 52 that displays the pressure applied to the aortic valve annulus (see at least figs. 4-7; par 0033-0034). Therefore, it would have been obvious to one ordinary skill in the art at the time Applicant’s invention was made to provide the apparatus of Arhan further including a visual alpha numeric display located on the handle that displays the pressure applied to the aortic valve annulus as taught by Rudko since such a modification would amount to a simple substitution of one known element (i.e. as taught by Arhan) for another (i.e. as taught by Rudko) to obtain predictable results such as electronically and digitally displaying the size of the annulus --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Allowable Subject Matter
Claim 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5,814,098 by Hinnenkamp et al. discloses an adjustable sizing apparatus.
US 6,210,338 to Afremov et al. discloses a sizing catheter for measuring cardiovascular structures.
US 2008/0281232 to Lansac et al. discloses a device for measuring the diameter of an aortic annulus.
US 2006/0064039 to Griego et al. discloses lumen measurement devices and related methods.
US 6,322,526 to Rosenman et al. discloses a valve sizer.
US 5,752,522 to Murphy discloses a lesion diameter measurement catheter and method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791